Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, 5, 10, 16, 23, 27, 45, drawn to a method for identifying a presence or absence of one or more distinct target analytes in a sample, classified in C12Q1/6834.
II. Claims 52-58, drawn to A method for identifying a presence or absence of one or more distinct target analytes in a sample, comprising: i) contacting a sample suspected of comprising N distinct target analytes with N distinct binding probe pairs, wherein each of said N distinct binding probe pairs comprises a first target binding probe and a second target binding probe, wherein said first target binding probe comprises a first specificity determining oligonucleotide, and wherein said second target binding probe comprises a second specificity determining oligonucleotide, wherein said first and second target binding probes are configured to selectively bind as a pair to one of said N distinct target analytes; ii) contacting said sample with a detection probe reagent set comprising N distinct bridging probes each comprising a functional substrate binding group, a first bridging probe oligonucleotide complementary to said first specificity determining oligonucleotide of at least one of said N distinct binding probe pairs, and a second bridging probe oligonucleotide complementary to said second specificity determining oligonucleotide of said at least one of said N distinct , classified in C12Q 1/682.
III. Claims 59-67, drawn to composition, classified in G01N2458/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed methods requiring i) contacting a sample suspected of comprising N distinct target analytes with N distinct binding probe pairs, wherein each of said N distinct binding probe pairs comprises a first target binding probe and a second target binding probe, wherein said first target binding probe comprises a first specificity determining oligonucleotide, and wherein said second target binding probe comprises a second specificity determining oligonucleotide, wherein said first and second target binding probes are configured to selectively bind as a pair to one of said N distinct target analytes; ii) contacting said sample with a detection probe reagent set comprising N distinct bridging probes each comprising a functional substrate binding group, a first bridging probe oligonucleotide complementary to said first specificity determining oligonucleotide of at least one of said N distinct binding probe pairs, and a second bridging probe oligonucleotide complementary to said second specificity determining oligonucleotide of said at least one of said N distinct binding probe pairs; iii) removing unbound bridging probes from said sample have a materially different design, do not   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition can be used to detect nucleic acids and thus has a materially different use and searching both would place a serious search burden.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition can be used to detect nucleic acids and thus has a materially different use and searching both would place a serious search burden.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
This application contains claims directed to the following patentably distinct species 
If applicant elects group I, applicant must elect DNA, RNA, PNA, or LNA from claim 10.   Applicant must further elect cell extracts, body fluids, biological specimen, biological culture, biological lysate, immunoprecipitated proteins, animal extracts, plant extracts, microbial organism extracts, toxins, allergens, hormones, steroids, cytokines, methylated proteins, phosphorylated proteins, acetylated proteins, immuno-precipitated protein complexes, or any combination thereof.  Applicant must further elect a single protein polypeptide, protein complex polypeptide, polynucleotide, toxins, allergens, hormones, steroids, cytokines, or any combination thereof.  Applicant must further elect N distinct target analytes is a single molecule, protein-protein complex cross-linked with reversible linkers, protein-protein complex cross-linked with irreversible linkers, protein-nucleic acid complex cross-linked with reversible linkers, protein-nucleic acid complex cross-linked with irreversible linkers, or any combination thereof..  Applicant must further elect separating comprises denaturing the sample by heat, denaturation agents, salts, detergents or any combination thereof.
If applicant elects group II, applicant must elect DNA, RNA, PNA, or LNA from claim 54.   Applicant must further elect cell extracts, body fluids, biological specimen, biological culture, biological lysate, immunoprecipitated proteins, animal extracts, plant 
If applicant elects group III, applicant must elect the species of claims 60, 61, or 62.  Applicant must further elect the binding probes are the same or the binding probes are not the same.  If applicant elects the species of claim 60, applicant must elect a species from claim 65.  Applicant must further elect a species from claim 65 which is consistent with the prior election.
The species are independent or distinct because searching probes of RNA will not inherently provide art on DNA, PNA, or LNA and vice versa.  Further search cell extracts will not inherently provide art on body fluids, biological specimen, biological culture, biological lysate, immunoprecipitated proteins, animal extracts, plant extracts, microbial organism extracts, toxins, allergens, hormones, steroids, cytokines, methylated proteins, phosphorylated proteins, acetylated proteins, immuno-precipitated protein complexes. Further searching single protein polypeptide, will not inherently 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634